DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathon Western on 08/05/2022.

By this examiner's amendment Claim 10 is canceled as the following:

10. (Canceled) 



Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-9 and 11-20 are stated below.
Regarding independent Claims 1 and 15, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “sending, by an endpoint in a network, a Session Initiation Protocol (SIP) registration request to a device, wherein the device generates a first key using information included in the SIP registration request, and wherein the device writes the first key to a storage location accessible by a Traversal Using Relays around Network address translators (TURN) server; generating, by the endpoint, a second key based on the information included in the SIP registration request; sending, by the endpoint, an allocate request to the TURN server that includes the second key, wherein the TURN server authenticates the endpoint based in part by comparing the second key to the first key; and receiving, at the endpoint, an allocate response from the TURN server, after the TURN server authenticates the endpoint” in combination with all the elements of the claims respectively. 
The dependent claims 2-8 and 16-20 are allowable due to their dependence on independent claims 1 and 15 respectively.

Regarding independent Claim 9, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “receiving, at a device, a Session Initiation Protocol (SIP) registration request from an endpoint in a network; generating, by the device, a first key using information included in the SIP registration request; and writing, by the device, the first key to a storage location accessible by a Traversal Using Relays around Network address translators (TURN) server for use as credential information for the endpoint with the TURN server, wherein the endpoint generates a second key using the information included in the SIP registration request, wherein the endpoint sends an allocate request to the TURN server that includes the second key, and wherein the endpoint receives an allocate response from the TURN server after the TURN server authenticates the endpoint based in part by comparing the second key to the first key” in combination with all the elements of the claim. 
The dependent claims 11-14 are allowable due to their dependence on independent claim 9.

The closest prior art made of record are:
Wang et al. US2017/0187678 teaches systems and methods for provisioning traversal using relays around network address translation (TURN) credentials and servers for network address translation/firewall (NAT/FW) traversal via a Voice-over-Internet-protocol/Web Real-Time Communication (VoIP/WebRTC) signaling channel. Receiving, at a signaling gateway, a signaling message from a first electronic device (ED) when the first electronic device registers with the signaling gateway or sends other signaling messages for requesting a TURN credential. The signaling message comprises a request that the signaling gateway generate a TURN credential for the first electronic device, the TURN credential associated with the one or more signaling message parameters. 
Terpstra US2014/0241341 teaches a system and method for registration of SIP based communications.  A registrar component or functionality in a telecommunications network. The registrar functionality is handled at a Session Border Controller (SBC) or Network Address Translation (NAT) Traversal Manager (NTM) device of the network to alleviate an application server of the network from performing the registration function.
Galea “The STUN Protocol and VoIP – Part 2” teaches a method and apparatus for SIP based registration using STUN protocol.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495